Title: To James Madison from Edward Jones, 13 January 1802 (Abstract)
From: Jones, Edward
To: Madison, James


13 January 1802, Pointe-à-Pitre. Reports that since his [2] Jan. letter the island has remained quiet and has a new governor, Roustanenq. Jones has obtained clothes and provisions for invalid seaman Thomas Budd, discharged from the British man-of-war Leviathan, and has sent him to Wilmington, North Carolina. Fears many similar applications if British discharge seamen in Windward Islands. Asks for JM’s directions in such cases. Congressional provision of twelve cents a day for distressed seamen is too little since daily hospital fee is one dollar. In a postscript lists his expenses on Budd’s behalf, totaling $23.33.
 

   RC (DNA: RG 59, CD, Guadeloupe, vol. 1). 2 pp. Copy of RC (ibid.), sent with Jones’s 8 Feb. dispatch, is datelined Port de la Liberté.


   A full transcription of this document has been added to the digital edition.
